Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 08/24/2022. Claims 1-20 are allowed. The examiner acknowledges the amendments of claims 1, 7-11, 15, and 18. The previous claim and drawing objection have been withdrawn applicant’s amendments. The previous 112 and 103 rejections have been withdrawn due to applicant’s amendments.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the instant invention is neither anticipated nor rendered obvious by the prior art because the composition of the structural device is not shown, taught nor suggested to have a heated support pedestal, specifically the support assembly comprising a ring-shaped member and a paddle-shaped plate attached to the ring-shaped member, coupled to the body by an annular spacer wherein the annular spacer is coupled to the ring-shaped member of the support assembly, and a ceramic ring positioned around the periphery of the annular spacer.
The prior art of Yousif (US Pub. No. 2013/0334199) discloses a heated support pedestal (Figures 1-11b element 132/300), comprising: a body (elements 310/320), an off axis shaft (element 307) coupled to the body by a support arm (element 322), wherein the support assembly is the annular spacer (element 326) with a paddle-shaped plate (element 330), and a vacuum conduit (element 304) disposed within the shaft and through the body and the support arm (see figure 3) to connect with a surface of the support assembly at a vacuum passage (element  312). However, the prior art’s support assembly is not a separate assembly that is coupled to the base via the annular spacer, but instead the support assembly is directly coupled to the base and does not include a ceramic ring positioned around the periphery of the annular spacer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        09/08/2022

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        September 8, 2022